                           -------------
                                              ,._ )CUtvff_: ,T
UNITED STATES DISTRICT COURT                   '';.. -__c,·,:·,c,~·
                                                         .,I,\
                                                                    1cALLY FilcD
                                                               -,,,1\l r   ,



SOUTHERN DISTRICT OF NEW YORK                 1--·
                                              ,J '-'
                                                     ·,cµrr - - - -            -----.,-;~;;ii          -
                                              c,.:._ TE FILE):                  '::O ~ ------· - --1   -
GIVAUDAN SA,

                      Plaintiff,             18-cv-3588 (JGK)

           - against -

CONAGEN INC. ,

                      Defendant.

PHYTO TECH CORP. ET AL.,

                      Plaintiffs,            18-cv-6172 (JGK)

           - against -                       ORDER

GIVAUDAN SA,

                      Defendant.

JOHN G. KOELTL, District Judge:

     The parties are directed to submit paper copies of the

pending motions to Chambers in accordance with the Court ' s

individual Rule II . C .

SO ORDERED.

Dated:     New York, New York
           May 4,   2021

                                    United States District Judge
